UNITED STATES BANKRUPTCY COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

In re: ) SECTION 347 (a) UNCLAIMED
) PROPERTY REPORT
Various debtors-- )
See attached listing )
)

 

Pursuant to Section 347(a) of the Bankruptcy Code and Rules of Bankruptcy
Procedure 3010 and 3011, the undersigned Trustee hereby reports on the attached
listing the names and addresses of the persons and amounts, which they are entitled to
be paid from remaining property of the estate.

Unclaimed funds in the amount of $7332.41 to the above-entitled Court.
Dated this 27th day of May, 2021.
Michael G. Malaier,

Chapter 13 Trustee
WSBA #34729

Section 347(a)
Unclaimed Property Report

Case 17-41060-BDL Doc29 Filed 05/27/21 Ent. 05/27/21 12:45:23 Pg. 1of2
Debtor Refunds 5/27/2021

serena aac beggy tp»

  
   

 
 

 

 
   

  
 

~ Debtor 4 ~

    

season —Shask#
ebtor Refund

708245 $7332.41

Larry Jack Ellis Jr Pamela Yvonne Ellis Bb
14121 9th Ave Ct E 14121 9th Ave CtE
Tacoma WA 98445 Tacoma WA 98445

 

1741060_

 

Total: | $7,332.41 |

 

Case 17-41060-BDL Doc29 Filed 05/27/21 Ent. 05/27/21 12:45:23 Pg. 2of2 Page 1
